     Case 8:20-cv-00216-MCS-ADS Document 37 Filed 11/04/20 Page 1 of 1 Page ID #:622




 1                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
      NARGES MILANI,                                   No. SACV 20-216-MCS (ADSx)
12
                  Plaintiff,
13                                                     JUDGMENT
                         v.
14                                                     Honorable Mark C. Scarsi
      KENNETH T. CUCCINELLI,                           United States District Judge
15    ACTING DIRECTOR, UNITED
      STATES CITIZENSHIP AND
16    IMMIGRATION SERVICE,
17                Defendant.
18
19          Upon consideration of the Parties’ Stipulation for Judgment, this Court’s Order
20    denying Plaintiff’s Motion for Summary Judgment, and good cause appearing, this Court
21    enters judgment in Defendant Kenneth T. Cuccinelli’s favor and against Plaintiff Narges
22    Milani. Each party is ordered to bear its own attorneys’ fees and costs.
23    Dated: November 4, 2020
24                                           ________________________________________
                                                  HONORABLE MARC C. SCARSI
25
                                                 UNITED STATES DISTRICT JUDGE
26
27
28
                                                   1
